PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/291,472
Filing Date: 4 Mar 2019
Appellant(s): REGE et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I.  35 U.S.C 103, Roberts et al. and Buelo et al. in view of Yu et al.

a. Appellant argues that there is no motivation or reasonable expectation of success, in the prior art, for combining stannous fluoride and zinc phosphate (p. 4-8).  Appellant postulates, “given stannous fluoride’s noted instability in aqueous solutions, as the Applicant’s specification details, one of skill in the art likely would not have particularly selected stannous fluoride and combined it with zinc phosphate” (p. 6).

The Examiner disagrees.

It is well settled, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).

In this case, Roberts et al. teaches oral care compositions comprising water, zinc phosphate, stannous fluoride, and tetrasodium pyrophosphate, wherein each ingredient is expected to perform and yield no more than one would expect.  
Roberts et al. utilizes zinc phosphate in its dental cream as “a stabilizing component” (col. 1, lines 26-29) “to stabilize and prevent separation of the cream” (Abstract; see also specific embodiment comprising 1% zinc orthophosphate with 18.5% water at col. 4, Example 2, formulation B).
The stannous fluoride is taught therein as an example of “a fluorine-containing compound having a beneficial effect on the care and hygiene of the oral cavity, e.g. diminution of enamel solubility in acid and protection of the teeth against decay” (col. 3, lines 59-65).
The combination of stannous fluoride and zinc phosphate, in Roberts et al., would have been obvious.

b.  Appellant argues, “Where the Examiner has not demonstrated that zinc phosphate was a variable that could help to stabilize stannous fluoride in an aqueous oral care composition the combination with zinc phosphate is not obvious and the results are unexpected” (p. 9).

The Examiner disagrees.

	It is well settled, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Furthermore, the fact that appellant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
	Adding stannous fluoride to Example 2B of Roberts et al. would have been obvious for the beneficial effect of diminution of enamel solubility in acid and protection of the teeth against decay.
	Appellant provides stability data in the instant specification for a dentifrice comprising 1% zinc phosphate, and 0.454% stannous fluoride, wherein results show that “simply combining stannous fluoride and zinc phosphate, a stable formulation can be achieved that provides good anti-microbial benefits without the need for employing techniques typically used for stabilizing stannous fluoride in water” (see Appellant’s specification, p. 18, paras. [0048-0050]). 
	Since Example 2B of Roberts necessarily comprises 1% zinc phosphate, it inherently possesses an environment conducive for stabilizing stannous fluoride in water.

c.  Appellant argues, “The Examiner has not demonstrated that these results, which demonstrate improved stannous stability using zinc phosphate as opposed to zinc oxide, could have been expected or predicted prior to the Appellant’s disclosure” (p. 10).
Appellant presented a comparative study between the inventive formulation, A-1,  and Formulation B (see Specification p. 5, Example 5).  The compositions differed in that formulation B contained zinc oxide instead of zinc phosphate. “The results demonstrate that while the use of zinc oxide results in comparable fluoride stability to using zinc phosphate, the soluble stannous level and soluble zinc level is significantly reduced both initially over the course of the study when zinc oxide is used instead of zinc phosphate” (Specification p. 21, para. [0058]).
Again, zinc phosphate is necessarily present in Roberts.  The properties associated with zinc phosphate would have been present in the compositions of Roberts. It is well settled, “[a] chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. (MPEP 2112.01)

d.  Appellant argues, “The Examiner’s specific rationale for rejecting claim 21 is not set forth in the rejections of record, which to not address claim 21 separately from claim 1 and do not accord any weight to the specific limitations of this claim” (p. 11).

The Examiner disagrees.

prima facie case of obviousness exists (MPEP 2144.05).
In this case, Claim 21, which depends from claim 1, was rejected for the same reasons as claim 1 insofar as the concentration ranges of claim 21 overlap or lie inside ranges disclosed by the prior art.
	 
	II. 35 U.S.C 103, Yu et al. in view of Glandorf

	a.  Appellant argues there is no motivation to combine zinc phosphate and stannous fluoride, since Yu et al. “simply lists ingredients like zinc phosphate and stannous fluoride as some of the (many) possible components that could be include [sic] in the compositions” (p. 8).
	However, it is obvious for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as the prior art teaches that the selection will result in the disclosed effect. See Merck & Co., v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) ("That the '813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious."); See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that "hydrated zeolites will work" in detergent formulations, even though "the inventors selected the zeolites of the claims from among 'thousands' of compounds").
	Here, where Appellants have identified a specific combination of compounds with in a relatively small genus disclosed by Yu et al., the selection of zinc phosphate and 
b.  Appellant argues, “Glandorf does not cure the deficiencies of Yu given that there is no rationale or motivation to combine the various ingredients described at different parts of the text” (p. 9).

The Examiner disagrees.

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)) (see MPEP 2123). 
Here the teaching of zinc phosphate, stannous fluoride, and water by Glandorf was used by the Examiner to provide a basis for the reasonable expectation of success in adding sodium tetrapyrophosphate to the compositions of Yu et al. since the compositions of Yu et al. also comprised zinc phosphate, stannous fluoride and water.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/
Supervisory Patent Examiner, Art Unit 1615

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.